DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/2021 has been entered.

Response to Arguments

Applicant's arguments filed 2/3/2021 have been fully considered but they are not persuasive.
As to Applicant’s argument that, “Applicant’s invention utilizes representational index exclusions stored, for example, in a database metadata privacy catalog, which representational index exclusions are not synonymous with policy functions and 
As to Applicant’s argument that, “Applicant has amended dependent claim 2 to include language which describes ‘splitting the query into several components preceding compilation’ and ‘transforming the components according to compiler definitions preceding compilation’…Wong and Ballou references fail to disclose, suggest, or render predictable Applicant’s claims, as amended. The Bird reference fails to remedy the deficiencies of Wong and Ballou” (Remarks, p. 9), the Examiner respectfully disagrees. The Applicant is claiming limitations that are old and well known in the art. The Applicant even explains the parsing of high level commands (queries) into low level commands (machine code) that are understandable to the machine (Specification, [0089]). Therefore, the rejection is maintained. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 2, 4-9, 11-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,873,660 to Wong, et al. (hereinafter Wong) in view of US Patent No. 9,015,167 to Ballou et al. (hereinafter Ballou).

As to claims 1, 9, and 13, Wong teaches:
a.	Receiving a data query statement from a user, wherein the data query statement is a SQL data query statement that requests access to data in the dataset (SQL query issued against a database) (Wong, 4:8-18 and 5:13-18).
b.	Identifying any representational index exclusions on one or more index exclusion commands that are relevant to the data query statement, each index exclusion command specifying a combination of representational index exclusions and user authorizations, including an access restriction to data in the dataset (policy function searches policies (representational index exclusions) that impact the query, the user, and the database accessed) (Wong, 4:2-27).
c.	Determining that at least one of the identified representational index exclusions is to be applied to the data query statement (predicate issued by policy function that is applied to the query in order to comply with applicable policies) (Wong, 4:2-27).
Wong does not expressly mention the data structure used to control access to data. However, in an analogous art, Ballou teaches:
d.	Amending the data query statement, before the data query statement is processed, by incorporating the representational index exclusions (predicate issued by policy function that is applied to the query in order to comply with applicable policies) (Wong, 4:1-28), implemented as a b-tree based inverted index, that have been determined to be applicable so as to generate a modified data query statement which is under the restriction of the representational index 
Therefore, one of ordinary skill in the art at the time the invention was made would have been motivated to implement the database access scheme of Wong with the with the b-tree based inverted index of Ballou in order to better manage the access to data as suggested by Ballou (Ballou, 1:5-27).
Wong as modified further teaches:
e.	Applying the modified data query statement to the database in order to access the data under restriction of the representational index exclusions (predicate issued by policy function that is applied to the query in order to comply with applicable policies) (Wong, 4:2-27).

As to claim 2, Wong teaches after receiving the data query statement, parsing the data query statement into one or more index exclusion commands according to at least one compiler definition (a function, equivalent to parsing, determines whether a condition exists that invokes a restrictive policy) (Wong, 3:56-67 and 4:2-27).

As to claims 4, 11 and 16, Wong teaches storing the representational index exclusions in a metadata privacy catalog of the dataset (policy function (stored procedures) searches policies (representational index exclusions) that impact the query, the user, and the database accessed) (Wong, 4:2-27).



As to claim 6, Wong teaches each index exclusion is at the level of at least one of: row, column, and cell (rows) (Wong, 6:10-19).

As to claims 7 and 19, Wong teaches the dataset is held in a relational database and the data query statement is a database data query statement (Wong, 1:36-42 and 4:60-67 (query string)).
 
As to claims 8 and 20, Wong teaches the dataset is held in a plurality of documents (database can be represented in tables with rows and columns) (Wong, 3:31-45).

As to claim 14, Wong teaches after receiving the data query statement, parsing the data query statement (a function, equivalent to parsing, determines whether a condition exists that invokes a restrictive policy) (Wong, 3:56-67).

Claim 3, claim 10, and claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,873,660 to Wong, et al. (hereinafter Wong) in view of US Patent No. 9,015,167 to Ballou et al. (hereinafter Ballou) as applied to claim 1, claim 9, and claim 13 respectively above, and further in view of US PG Pub. No. 2007/0136291 to Bird et al. (hereinafter Bird).

As to claims 3, 10 and 15, Wong as modified does not expressly mention a dynamic pseudo-view object representation. However, in an analogous art, Bird teaches creating a dynamic pseudo-view object representation of the index exclusion and injecting the pseudo-view into the data query statement (dynamic pseudo-view object representation is created and used to satisfy policies with respect to user accessing of database data) (Bird, [0038]).
Therefore, one of ordinary skill in the art at the time the invention was made would have been motivated to implement the database access scheme of Wong as modified with the use of the dynamic pseudo-view object representation of Bird in order comply with data access policies for the user as suggested by Bird (Bird, [0038]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S POWERS whose telephone number is (571)272-8573.  The examiner can normally be reached on M-F 7:30-17:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571 270 3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM S POWERS/           Primary Examiner, Art Unit 2419